Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui US 20210058807 in view of Liu US 20190115962.

Regarding claims 10, 12, and 13, Cui teaches a terminal comprising: a receiving section that receives at least one different measurement gap configuration per frequency range; and a control section that applies the received measurement gap configuration for measurement in the frequency range ([0029, claim 46; for support see 62500243 pg. 4 2nd para: According to various embodiments, a network entity may indicate the 
Cui is silent on the terminal receiving measuring gap configuration information via RRC signaling. 
Liu teaches the terminal receiving measuring gap configuration information via RRC signaling (Then, the terminal device may obtain the configurations of intra-frequency measurement gap from the received RRC signaling or system information, [0015]). Note, US 20110281601 [0065] also teaches this limitation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Cui by the terminal receiving measuring gap configuration information via RRC signaling, as shown by Liu. This modification would benefit the system by providing a proven, reliable method for the terminal to receive measuring gap configuration information.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cui and Liu as applied to claim 10 above, and further in view of Yu 20150327193.

Regarding claim 11, the combination is silent on a measurement gap period included in the measurement gap configuration corresponds to a synchronization signal block period
Yu teaches a measurement gap period included in the measurement gap configuration corresponds to a synchronization signal block period ([0116]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by a measurement gap period included in the measurement gap configuration corresponds to a synchronization signal block period, as shown by Yu. This modification would benefit the system by setting an optimal measurement gap period.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476